         Case 1:18-cv-07291-VSB Document 34 Filed 09/16/19 Page 1 of 1

                            MIRIAM TAUBER LAW
                         885 Park Avenue 2A • New York, NY 10075
                       MiriamTauberLaw@gmail.com • (323) 790-4881


                                                                 September 16, 2019

Via ECF
 Hon. Vernon S. Broderick, U.S.D.J. (S.D.N.Y.)
 Thurgood Marshall Courthouse
 40 Foley Sq., New York, NY 10007

Re:    Avalon Holdings Corp. v. Gentile, et. al., No. 18-cv-7291-VSB;
       related to: New Concept Energy, Inc. v. Gentile, et. al., No. 18-cv-8896-VSB:
       Letter Regarding Pending Motions to Transfer Venue and/or Dismiss

Your Honor:

       I am one of the attorneys representing the Plaintiffs in the above-referenced related
actions pending before the Court. The Plaintiffs in both actions allege short swing trading
by the same Defendants under Section 16(b) of the Securities Exchange Act, 15 U.S.C.
78p(b).

        I write to respectfully remind the Court that the Defendants have filed motions to
transfer the cases to Puerto Rico; or, alternatively, to dismiss the actions, which the
Plaintiffs have opposed. The Defendants’ motions were fully briefed as of February 12,
2019 (see Reply Brief, Avalon Dkt. 33; New Concept Dkt. 26), pursuant to the Schedule
entered by the Court on January 9, 2019 (see Order, Avalon Dkt. 26; New Concept Dkt. 19).

       As Defendants’ motions have remained pending for more than six months, I
respectfully submit this reminder on behalf of the Plaintiffs. I welcome the opportunity to
further clarify the Plaintiffs’ position on Defendants’ motions at a conference at the Court’s
convenience, if that would assist the Court in deciding the motions.

                     With all due respect,

                     s/ Miriam Tauber
                     Miriam Tauber

                     Attorney for Plaintiffs
                            Avalon Holdings Corp.
                            and New Concept Energy, Inc.


cc: all counsel (via ECF)
